DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-23 are currently under examination. Claims 11-23 are withdrawn from consideration. Claims 24-25 have been cancelled. Claim 1 is amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/03/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Phuong Thi Kieu Nguyen on 05/27/2022.
The application has been amended the claims as follows:
(Currently Amended)  A Zn-VNU-93 MOF (Metal-Organic Framework) 
an organic linking ligand having a structural formula:
 ; and
a Zinc ion (Zn2+), wherein said  Zn-VNU-93 MOF is manufactured by a process comprising the steps of:
(a)          protecting of a phenolic hydroxyl group using benzylic ether (OBn) through a reaction of hydroxy iodobenzoate and benzyl bromide (BnBr) for producing a benzyloxy iodobenzoate compound;
(b)          producing an ethyne bis(benzyloxybenzoate) compound by Sonogashira cross-coupling of benzyloxy iodobenzoate compound obtained in said step (a);
(c)          hydroxylating benzylic ether of a bis(benzyloxybenzoate) compound obtained in said step (b) by reacting with an organosilicon compound for producing bis(hydroxybenzoate) compound; 
(d)          saponificating of said bis(hydroxybenzoate) in a strong base solution for producing a bis(hydroxybenzoic acid) compound;
(e)          adding Zinc nitrate hexahydrate (Zn(NO3)2.6H2O), and heating at an elevated temperature a liquid medium containing Zinc nitrate hexahydrate (Zn(NO3)2.6H2O)
(f)           cooling liquid medium to room temperature, decanting the mother solution; and washing said light beige solid with DMF and Zn-VNU-93 MOF; and
(g)          drying said solvent-exchange Zn-VNU-93 MOF by vacuum under room temperature followed by heating at 100oC for producing a solvent-free Zn-VNU-93 MOF so that said Zn-VNU-93 MOF  is characterized by following properties:
2g-1, a pore volume of 0.23 cm3g-1, and  capable of adsorbing carbon dioxide (CO2) at 39,4 cm3g-1;
a crystal dimension specified as 41.1456
a plurality of mesopores, each having a diameter of 22.6 angstroms (Å);
a density of 0.7785g/cm3;
a void volume of 70.2% of the total volume of said Zn-VNU-93;
a capacity to act as a catalyst in a carbon dioxide  (CO2) conversion process to styrene carbonate and styrene; and
a carbon dioxide conversion rate of 74%. 
Claims 2 (canceled).
3.	(Currently amended) The Zn-VNU-93 Metal-Organic Framework of claim 1 
4.	(Previously Presented)  The Zn-VNU-93 MOF  of claim 1 wherein said organic linking ligand is synthesized by a process comprising a protection step, a cross-coupling step, a cleavage step, and a deprotection step.
Claims 5-10 (canceled).
(Rejoined – Currently Amended)  A process for synthesizing a Zn-VNU-93 Metal-Organic Framework (MOF) , comprising:
(a)          protecting of phenolic hydroxyl group using benzylic ether (OBn) through the reaction of hydroxy iodobenzoate and benzyl bromide (BnBr) for producing a benzyloxy iodobenzoate compound;
(b)          producing of an ethyne bis(benzyloxybenzoate) compound by Sonogashira cross-coupling of benzyloxy iodobenzoate compound obtained in said step (a);
(c)          hydroxylating benzylic ether of a bis(benzyloxybenzoate) compound obtained in said step (b) by reacting with an organosilicon compound for producing bis(hydroxybenzoate) compound; 
(d)          saponificating of said bis(hydroxybenzoate) in a strong base solution for producing a bis(hydroxybenzoic) acid compound;
(e)          adding Zinc nitrate hexahydrate (Zn(NO3)2.6H2O), and heating at an elevated temperature a liquid medium containing Zinc nitrate hexahydrate (Zn(NO3)2.6H2O), said bis(hydroxybenzoic acid) compound, and a mixture of solvents in a sealed vial or an air-free tube under inert atmosphere producing a synthesized Metal-Organic Framework (MOF);
(f)           cooling liquid medium to room temperature, decanting the mother solution; and washing said light beige Zn-VNU-93 MOF with DMF and anhydrous methanol a solvent-exchanged Zn-VNU-93 MOF; and
(g)          drying said solvent-exchange Zn-VNU-93 MOF by vacuum under room temperature followed by heating at 100oC for producing a solvent-free Zn-VNU-93 MOF wherein after said steps (a) to (g) said Zn-VNU-93 MOF is characterized by following properties:
a BET surface area of 2,790 m2g-1, a pore volume of 0.23 cm3g-1, and  capable of adsorbing carbon dioxide (CO2) at 39,4 cm3g-1;
a crystal dimension specified as 41.1456
a plurality of mesopores, each having a diameter of 22.6 angstroms (Å);
a density of 0.7785g/cm3;
a void volume of 70.2% of the total volume of said Zn-VNU-93;
a capacity to act as a catalyst in a carbon dioxide  (CO2) conversion process to styrene carbonate from styrene oxide; and
a carbon dioxide conversion rate of 74%.
12. (Rejoined -- Currently amended) The process of claim 11 
13 (Rejoined -- Currently amended) The process of claim 11 
14 (Rejoined – Currently Amended) The process of claim 11, wherein said  bis(hydroxybenzoic acid) compound is 4,4'-(ethyne-1,2-diyl)bis(2-hydroxybenzoic acid) having a formula

15-22 (canceled).
Claim 23 (New).  The Zn-VNU-93 MOF of claim 1 further characterized as having crystalline structure. 
Claim 24 (New).  The Zn-VNU-93 MOF of claim 1 further characterized as having a Langmuir surface area of 3,028 m2/g-1.   
Claim 25 (New) The Zn-VNU-93 MOF of claim 1 further characterized as having adsorbing carbon dioxide (CO2) varies linearly with pressure.  
Claim 26 (New) The Zn-VNU-93 MOF of claim 25 further characterized as having adsorbing carbon dioxide (CO2) decreases with an increase in temperature.  
Claim 27 (New)  The Zn-VNU-93 MOF of claim 1 wherein said capacity to act as a catalyst in a carbon dioxide  (CO2) conversion process of styrene oxide to styrene carbonate with a conversion rate of 96%, a selectivity rate of 79%, and a yield of 76%. 
Claim 28 (New)  The Zn-VNU-93 MOF of claim 27 wherein said CO2 conversion process of styrene oxide to styrene carbonate using said Zn-VNU-93 as said catalyst is a cycloaddition reaction performed at CO2 at 1 atm pressure, 1.5 mole% of nBu4NBr at 80oC and for 6 hours.  
Claim 29 (New).  The process of claim 11 wherein said step (a) of protecting of phenolic hydroxyl group further comprises using potassium carbonate (K2CO3) and benzylic ether (OBn) as reagents. 
Claim 30 (New).  The process of claim 11 wherein said step (a) of protecting of phenolic hydroxyl group further comprises using acetonitrile (MeCN) as a solvent temperature of 80oC for 24 hours.   
Claim 31 (New) The process of claim 11 wherein said step (b) of cross-coupling further comprises using palladium (Pd) and copper (Cu) as cocatalyst .  
Claim 32 (New) The process of claim 11 wherein said step (c) further comprising using dicloromethane (CH2Cl2) as solvent. 
Claim 33 (New)  The process of claim 32 wherein said base solution in said step (d) comprises is sodium hydroxide (NaOH) which  is added in a solution of said bis(hydroxybenzoate) compound in a tetrahydrofuran/methanol (THF/MeOH) solution which is stirred at 60 oC for 24 hours and acidified with one mole of hydrochloride acid (HCl) to obtain said organic linking ligand. 
Claim 34 (New)  The process of claim 11 wherein said mixture of solvents in said step (e) further comprises adding a solution of dimethylformamide and water at a volume ration of 3 to 1 (DMF:H2O  at v:v = 3:1) into a sealed vial preloaded with 0.114 mmol of said bis(hydroxybenzoic acid) compound .  
Claim 35 (New) The process of claim 11 wherein said sealed vial containing said bis(hydroxybenzoic acid) compound and DMF:H2O solution is sonicated at 120oC for 24 hours to obtain a light beige solid which is then washed with dimethylformamide (DMF) and soaked in MeOH, and desolated at ambient temperature, and finally followed by heating at said elevated temperature at 100oC.  
Allowable Subject Matter
Claims 1, 3-4, 11-14 and 23-35 are allowable.
The closest prior is Maurer et al. (US 2014/0081044 A1).
Maurer et al. teach Zn-MOF comprising metal(s) selected from Mg2+ and Zn2+ bonded with an organic linking ligand formula (I) having the structure as shown below ([0021], [0048] and [0060]-[0064]):

    PNG
    media_image1.png
    113
    366
    media_image1.png
    Greyscale

However, neither Mauer et al. nor any prior arts of the records teaches or suggests Zn-VNU-93 MOF  having properties of a BET surface area of 2,790 m2g-1, a pore volume of 0.23 cm3g-1, and  capable of adsorbing carbon dioxide (CO2) at 39,4 cm3g-1; a crystal dimension specified as 41.14563; a void volume of 70.2% of the total volume of said Zn-VNU-93; a capacity to act as a catalyst in a carbon dioxide  (CO2) conversion process to styrene carbonate and styrene; and a carbon dioxide conversion rate of 74% nanosheet as per applicant claim 1. Therefore, the claim 1 allowed.  As such, the dependent claims 3-4 and 23-28 are allowable.
 As such, a process of making the allowed Zn-VNU-93 MOF  as per applicant claims 11-13 and 29-35 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUN QIAN/           Primary Examiner, Art Unit 1738